Giegerich, J.
The plaintiff by this action seeks to hold the assignees of a lease liable for rent falling due after their *649removal from the demised premises. The assignment to the defendants does not contain any agreement or covenant on their part to pay the rent or to perform the covenants of the lease; and, therefore, they are liable for the rent only for the period they were in possession. Dassori v. Zarek, 71 App. Div. 538, and the cases there cited. Since the rent was paid up to the time the defendants vacated the premises, the justice erred in giving judgment in plaintiff’s favor.
The judgment should, therefore, be reversed and a new trial ordered, with costs to the appellants to abide the event.
Gildebsleeve and Eblakgeb, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellants to abide event.